Name: Commission Regulation (EC) No 2170/2001 of 8 November 2001 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: plant product;  America;  free movement of capital;  trade;  EU finance
 Date Published: nan

 Avis juridique important|32001R2170Commission Regulation (EC) No 2170/2001 of 8 November 2001 amending the import duties in the cereals sector Official Journal L 292 , 09/11/2001 P. 0010 - 0012Commission Regulation (EC) No 2170/2001of 8 November 2001amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 2104/2001(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are laid down in Commission Regulation (EC) No 2144/2001(5).(2) In addition, Regulation (EC) No 2104/2001 abolishes the difference of EUR 10 in the case of importation overland or by river, or by sea on vessels from ports on the Mediterranean, Black Sea or Baltic Sea referred to in Article 4(2) of Regulation (EC) No 1249/96. As a result, Annex I relating to import duties in the cereals sector should be amended. Under certain conditions, that Regulation also authorises reference to other quotation exchanges in the case of barley. Annex II relating to the basic data for calculation should therefore be adapted,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 2144/2001 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 9 November 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 283, 27.10.2001, p. 8.(5) OJ L 288, 1.11.2001, p. 16.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(period from 31 October to 14 November 2001)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Freight/cost: Gulf of Mexico-Rotterdam: 20,18 EUR/t; Great Lakes-Rotterdam: 31,86 EUR/t.3.>TABLE>